           Case 1:20-cv-03809-JMF Document 16 Filed 07/14/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 ELIZABETH BRANDENBURG et al.,                                          :
                                              Plaintiffs,               :
                                                                        :    20-CV-3809 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 GREEK ORTHODOX ARCHDIOCESE OF NORTH                                    :
 AMERICA et al.,                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 13, 2020, Defendants filed a motion to dismiss the complaint under Rule 12(b) of
the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

       Accordingly, it is hereby ORDERED that Plaintiffs shall file any amended complaint by
August 3, 2020. Plaintiffs will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendants file an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendants file a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

        If no amended complaint is filed, Plaintiffs shall file any opposition to the motion to
dismiss by August 3, 2020. Defendants’ reply, if any, shall be filed by August 10, 2020. At the
time any reply is served, the moving party shall supply the Court with one, double-sided courtesy
hard copy of all motion papers by mailing or delivering them to the Thurgood Marshall United
States Courthouse, 40 Centre Street, New York, New York.

        Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for July 16, 2020 is adjourned sine die.

        SO ORDERED.

Dated: July 14, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
